   Case 2:19-cr-00273-BRM Document 29 Filed 06/10/20 Page 1 of 1 PageID: 67
                                                                                                 C4
                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
    v.                          *      CRIM. NO. 19-273 (BRM)
                                *
JASMINE VACA                    *
                                *
                              *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR FELONY PLEAS AND/OR SENTENCINGS

       In accordance with Standing Order 2020-06, this Court finds:

  ✔     That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔     That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:
     1) Due to the COVID-19 pandemic, the inability to conduct in-person hearings for indefinite period; 2)
     Mandatory New Jersey shelter in place order; 3) Consent of Defendant and Defendant's desire to
     proceed at this time; and 4) To permit the United States to obtain a resolution of the case.

Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                 The Defendant (or the Juvenile) is detained at a facility lacking video

       teleconferencing capability.

                 Other:




Date: -XQH
                                                            Honorable Brian Martinotti
                                                            United States District Judge
